14‐1083‐cr                                                       
United States v. Thomas 




                                      In the
             United States Court of Appeals
                           for the Second Circuit
                                                
 
                               AUGUST TERM 2014 
                                No. 14‐1083‐cr 
 
                           UNITED STATES OF AMERICA, 
                                    Appellee, 
 
                                        v. 
 
                            DEREK THOMAS, 
                          Defendant‐Appellant. 
                                            
                                     
             On Appeal from the United States District Court 
                      for the District of Vermont 
                                            
 
                           ARGUED: JANUARY 15, 2015 
                            DECIDED: JUNE 11, 2015 
                                              
 
Before: WINTER, CABRANES, and RAGGI, Circuit Judges. 
                                
 




                                        1
      The question presented is whether a search warrant affidavit 
that relied upon evidence generated by an automated software 
program provided a substantial basis for a magistrate judge’s 
conclusion that there was probable cause that child pornography 
would be found on defendant’s computer. 

      We hold that the affidavit at issue sufficiently established 
probable cause and that defendant’s motions to suppress were 
properly denied. 

      The  judgment  of  the  United  States  District  Court  for  the 
District of Vermont (Christina Reiss, Chief Judge) is affirmed. 

                                            

                          ELIZABETH D. MANN, Tepper Dardeck 
                          Levins & Mann, LLP, Rutland, VT, for 
                          Defendant‐Appellant. 

                          NANCY J. CRESWELL (Paul J. Van De Graaf, 
                          on the brief), Assistant United States 
                          Attorneys, for Eugenia A.P. Cowles, Acting 
                          United States Attorney for the District of 
                          Vermont, Burlington, VT, for Appellee. 

                                            

 

 




                                   2 
JOSÉ A. CABRANES, Circuit Judge: 

       The  question  presented  is  whether  a  search  warrant  affidavit 
that  relied  upon  evidence  generated  by  an  automated  software 
program  provided  a  substantial  basis  for  a  magistrate  judge’s 
conclusion  that  there  was  probable  cause  that  child  pornography 
would be found on defendant’s computer. 

       We  hold  that  the  affidavit  at  issue  sufficiently  established 
probable  cause  and  that  defendant’s  motions  to  suppress  were 
properly denied. 

       The  judgment  of  the  United  States  District  Court  for  the 
District of Vermont (Christina Reiss, Chief Judge) is affirmed. 

                                  BACKGROUND 

       Defendant  Derek  Thomas  appeals  from  the  denial  of  his 
motions to suppress the searches of his residence and his computer. 
Thomas  pleaded  guilty  to  the  production  of  child  pornography,  in 
violation  of  18  U.S.C.  §  2251(a),1  but  reserved  the  right  to  appeal 


       1   Thomas pleaded guilty to the following statute:  
                 Any  person  who  employs,  uses,  persuades, 
                 induces, entices, or coerces any minor to engage in, 
                 or  who  has  a  minor  assist  any  other  person  to 
                 engage  in,  or  who  transports  any  minor  in  or 
                 affecting  interstate  or  foreign  commerce,  or  in  any 
                 Territory  or  Possession  of  the  United  States,  with 
                 the  intent  that  such  minor  engage  in,  any  sexually 
                 explicit  conduct  for  the  purpose  of  producing  any 




                                             3 
from  two  orders  of  the  District  Court  for  the  District  of  Vermont 
(Christina  Reiss,  Chief  Judge)  denying  his  motions  to  suppress 
evidence.  On  March  31,  2014,  the  District  Court  sentenced  Thomas 
principally  to  180  months’  imprisonment  and  8  years’  supervised 
release.  

       Thomas  was  arrested  as  part  of  a  joint  federal  and  state  law 
enforcement investigation in Vermont during 2011 and 2012, known 
as  “Operation  Greenwave,”  into  potential  child  pornography 
offenses  committed  through  the  use  of  peer‐to‐peer  (“P2P”)  file‐
sharing  software.2  As  part  of  the  investigation,  law  enforcement 


               visual depiction of such conduct or for the purpose 
               of  transmitting  a  live  visual  depiction  of  such 
               conduct,  shall  be  punished  as  provided  under 
               subsection  (e),  if  such  person  knows  or  has  reason 
               to  know  that  such  visual  depiction  will  be 
               transported  or  transmitted  using  any  means  or 
               facility  of  interstate  or  foreign  commerce  or  in  or 
               affecting interstate or foreign commerce or mailed, 
               if  that  visual  depiction  was  produced  or 
               transmitted using materials that have been mailed, 
               shipped, or transported in or affecting interstate or 
               foreign  commerce  by  any  means,  including  by 
               computer,  or  if  such  visual  depiction  has  actually 
               been  transported  or  transmitted  using  any  means 
               or facility of interstate or foreign commerce or in or 
               affecting interstate or foreign commerce or mailed. 
18 U.S.C § 2251(a). 
       2 P2P file‐sharing is a means of exchanging files (i.e., photos, videos, 
songs) with other Internet‐connected computer users who are also using file‐
sharing software. The P2P software is generally publicly available for download 




                                           4 
relied  upon  automated  software  programs  to  help  locate  Internet 
Protocol (“IP”) addresses engaged in the possession and distribution 
of child pornography.3 The software, designed for and used by law 
enforcement, was created by a private “data fusion” company called 
TLO. United States v. Thomas, No. 5:12‐cr‐37, 2013 WL 6000484, at *4 
(D.  Vt.  Nov.  8,  2013).  TLO  provides  a  suite  of  software  and  other 
products—known  collectively  as  the  Child  Protection  System 
(“CPS”)—to licensed law enforcement professionals free of charge to 
investigate child pornography that is collected and distributed over 
P2P networks. Id. 

       Traditionally,  law  enforcement  officers  seek  to  detect  child 
pornography  offenses  by  manually  sending  out  search  queries  for 
illicit  material  over  P2P  networks,  one‐by‐one.  CPS  automates  this 
process  by  canvassing  these  public  P2P  networks,  identifying  files 
that  contain  child  pornography,  cataloguing  this  information,  and 
providing  law  enforcement  officers  with  a  list  of  the  online  users 
who  are  sharing  these  files  over  P2P  networks.4  Law  enforcement 
officers  can  then  use  that  list  to  focus  their  investigative  efforts  on 


from the Internet and operates on a particular network. See United States v. 
Thomas, No. 5:12‐cr‐37, 2013 WL 6000484, at *2‐3 (D. Vt. Nov. 8, 2013). 
       3  An IP address is a numerical identifier assigned to a particular Internet 
connection used by one or more computer devices. 
       4 For more information on the various types of CPS products, their 
functionality, and their testing, see Thomas, 2013 WL 6000484, at *4‐6.  See also 
United States v. Dodson, 960 F. Supp. 2d 689, 692‐93 (W.D. Tex. 2013) (denying a 
similar motion to suppress). 




                                         5 
those  IP  addresses—and  the  associated  computers  and  users—that 
are believed to be engaging in the possession or distribution of child 
pornography. Id.   

       In  order  to  use  CPS  products,  law  enforcement  must  attend 
and  successfully  complete  a  three‐day  training  course.  During  the 
course, law enforcement officers are instructed on how to search for 
child  pornography  with  P2P  file‐sharing  software  using  both  the 
manual  method  and  the  automated  CPS  method.  The  officers  are 
then  taught  how  to  compare  the  results,  to  demonstrate  the 
reliability of the software. Id. If a law enforcement officer completes 
the course, TLO will allow that officer to use the CPS software in his 
or her jurisdiction. Id. 

       In  late  2011,  Detective  Gerard  Eno  of  the  South  Burlington 
Police Department was investigating child exploitation offenses. The 
particular  focus  of  his  investigation  was  offenders  who  were  using 
P2P file‐sharing software to exchange child pornography files. Id. at 
*7, 11. Detective Eno, who had completed TLO’s training course and 
was  licensed  by  the  company  to  operate  its  software  in  Vermont, 
used CPS to identify an IP address that had offered to share images 
and  video  files  that  were  tagged  as  being  potentially  child 
pornography.  Detective  Eno  confirmed  that  the  files  indeed 




                                     6 
constituted child pornography by cross‐referencing them with other 
databases and file‐share systems.5 Id. at *11. 

       Using  the  IP  address  obtained  through  CPS,  Detective  Eno 
traced the computer to a physical address in Vermont, which turned 
out  to  be  where  defendant  Derek  Thomas  lived.  Special  App.  41. 
After conducting a period of surveillance on this residence, a search 
warrant  application  for  the  address  was  submitted  to  a  magistrate 
judge.  Accompanying  the  application  was  a  22‐page  affidavit  by 
Homeland  Security  Investigations  Special  Agent  Seth  Fiore  (the 
“Fiore Affidavit”), which included a detailed explanation of:  (1) P2P 
file‐sharing;  (2)  how  P2P  file‐sharing  software  is  used  to  exchange 
child  pornography;  (3)  the  use  made,  in  general,  of  CPS  software 
during  the  investigation;  and  (4)  the  grounds  for  probable  cause  to 
search the target address and any computers found there (including 
a  description  of  the  files  that  the  CPS  software  detected  on 
defendant’s  computer).    Id.  at  56‐82.  While  the  Fiore  Affidavit 
described  the  use  of  CPS  software  in  general  terms,  it  did  not 
identify  the  company  that  created  the  software,  or  refer  to  the 
software by name.  Id. at 14‐15. 


       5 Detective Eno did not attempt to directly download the files from the IP 
address but, instead, relied upon “historical” information to establish that they 
constituted child pornography. Specifically, Detective Eno compared the hash 
values—or the “digital fingerprints”—of the defendant’s files with the hash 
values of images known to be child pornography that had previously been 
downloaded from the Internet by law enforcement. Using this base of 
comparison, he was able to establish that the defendant’s files were child 
pornography for the purpose of the affidavit.  Thomas, 2013 WL 6000484, at *3, 7. 




                                        7 
       The magistrate judge issued the requested search warrant.  Id. 
at  42.  Law  enforcement  agents  executed  a  search  on  the  residence 
and  on  Thomas’s  computer.    Id.  at  42‐43.  Child  pornography  files 
were thereafter found on the computer. Id. at 43. 

       Thomas  filed  four  separate motions  to  suppress  the  evidence 
seized  pursuant  to  these  searches.  Following  a  consolidated 
suppression and Franks hearing,6 the District Court denied Thomas’s 
motions,  concluding  that  probable  cause  existed  for  the  search  of 
Thomas’s residence and computer.   

       Relevant here, the District Court found that the Fiore Affidavit 
adequately disclosed the fact that law enforcement used automated 
software  in  conducting  its  investigations  and  that  Thomas’s 
challenge  to  the  reliability  of  the  automated  software  was 
unsupported by any evidence. The District Court also found that the 




       6  It bears recalling that the purpose of a Franks hearing is for a defendant 
to demonstrate that statements in an affidavit intentionally or recklessly misled a 
district court. In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court ruled 
that while a presumption of validity attaches to a law enforcement affidavit, in 
certain circumstances a defendant is entitled to a hearing in order to test the 
veracity of an affiant’s statements. Id. at 171. To suppress evidence obtained 
pursuant to an affidavit containing erroneous information, a defendant is 
required to show that: “(1) the claimed inaccuracies or omissions are the result of 
the affiant’s deliberate falsehood or reckless disregard for the truth; and (2) the 
alleged falsehoods or omissions were necessary to the issuing judge’s probable 
cause or necessity finding.” United States v. Rajaratnam, 719 F.3d 139, 146 (2d Cir. 
2013) (quoting United States v. Canfield, 212 F.3d 713, 717‐18 (2d Cir. 2000)) 
(internal quotation marks and brackets omitted).  




                                         8 
primary  function  of  CPS  is  simply  to  produce  lists  of  otherwise 
public information.  

                             DISCUSSION 

      The  question  before  us  is  whether,  under  the  totality  of  the 
circumstances,  the  Fiore  Affidavit  provided  a  substantial  basis  for 
the magistrate judge’s conclusion that there was probable cause that 
child  pornography  would  be  found  on  a  computer  in  Thomas’s 
residence. 

      The  standard  of  review  for  evaluating  the  district  court’s 
ruling on a suppression motion is clear error as to the district court’s 
findings  of  historical  facts,  but  de  novo  as  to  ultimate  legal 
conclusions, such as the existence of probable cause. United States v. 
Raymonda, 780 F.3d 105, 113 (2d Cir. 2015). 

      Probable cause “is a fluid concept—turning on the assessment 
of  probabilities  in  particular  factual  contexts—not  readily,  or  even 
usefully, reduced to a neat set of legal rules.” Maryland v. Pringle, 540 
U.S. 366, 370‐71 (2003) (citation omitted). Indeed, the probable‐cause 
standard  is  “incapable  of  precise  definition  or  quantification  into 
percentages  because  it  deals  with  probabilities  and  depends  on  the 
totality of the circumstances.” Id. at 371. 

      When  reviewing  a  challenged  warrant,  we  “accord 
considerable  deference  to  the  probable  cause  determination  of  the 
issuing magistrate.” Walczyk v. Rio, 496 F.3d 139, 157 (2d Cir. 2007). 
This degree of deference derives from a concern that “[a] grudging 




                                     9 
or negative attitude by reviewing courts toward warrants will tend 
to  discourage  police  officers  from  submitting  their  evidence  to  a 
judicial officer before acting.” United States v. Ventresca, 380 U.S. 102, 
108  (1965).  Accordingly,  the  task  of  a  reviewing  court  is  simply  to 
ensure that the totality of the circumstances afforded the magistrate 
“a  substantial  basis”  for  making  the  requisite  probable  cause 
determination. Illinois v. Gates, 462 U.S. 213, 238 (1983).  

       We have previously held that “to suppress evidence obtained 
pursuant  to  an  affidavit  containing  erroneous  information,  the 
defendant must show that: (1) the claimed inaccuracies or omissions 
are  the  result  of  the  affiant’s  deliberate  falsehood  or  reckless 
disregard  for  the  truth;  and  (2)  the  alleged  falsehoods  or  omissions 
were  necessary  to  the  issuing  judge’s  probable  cause  or  necessity 
finding.” United States v. Rajaratnam, 719 F.3d 139, 146 (2d Cir. 2013) 
(quoting United States v. Canfield, 212 F.3d 713, 717–18 (2d Cir. 2000)) 
(internal  quotation  marks  and  brackets  omitted).  In  the  case  of 
omissions, we explained that “the ultimate inquiry is whether, after 
putting  aside  erroneous  information  and  correcting  material 
omissions,  there  remains  a  residue  of  independent  and  lawful 
information  sufficient  to  support  a  finding  of  probable  cause  or 
necessity.”  Id.  (quoting  Canfield,  212  F.3d  at  718)  (internal  quotation 
marks  and  brackets  omitted).    In  general,  it  is  strong  evidence  that 
the  Government  did  not  deliberately  falsify  information  in  the 
affidavit,  or  act  with  “reckless  disregard  for  the  truth,”  when  the 
alleged  omission  would  have  strengthened,  rather  than  weakened, 
the Government’s showing of probable cause.  See id. at 155. 




                                      10 
        Here,  Thomas  asserts  that  the  evidence  recovered  from  his 
computer must be suppressed because the Government omitted two 
crucial  items  of  information  from  the  affidavit  that  the  magistrate 
relied upon in issuing the relevant search warrants:  (1) the fact that 
CPS, a third‐party software source, generated the information upon 
which  the  Government  relied;  and  (2)  information  regarding  the 
reliability of the CPS software.7    

                  I.     Disclosure of CPS in the Affidavit 

        Thomas  asserts  that  the  Fiore  Affidavit  did  not  adequately 
disclose or describe the use of CPS to generate the evidence that the 
Government relied upon in its warrant application.  

        Thomas’s  disclosure  claim  can  be  divided  into  two  separate, 
but related, challenges: (1) that the Fiore Affidavit failed to disclose 
the third‐party nature of CPS, see Appellant’s Br. 28; and (2) that the 
Fiore Affidavit failed to disclose the commercial name of CPS, id. at 
36.  



         Thomas also argues that the warrant, if valid, did not authorize the 
        7

search of his computer because he was an “unanticipated guest” in the home 
where the search occurred. This contention is baseless—as the agents confirmed 
before seizing Thomas’s computer, the defendant had been staying at the 
address listed on the affidavit for 10 months.  See Gov’t App. 13. Nonetheless, 
defendant advances a novel interpretation of the Fourth Amendment that would 
require law enforcement to obtain an additional “warrant to search a specific 
computer device” within an otherwise searchable area. Appellant’s Br. 19. For 
substantially the reasons stated by the District Court, see Special App. 43‐46, we 
decline to adopt such a requirement.  




                                        11 
        Both  challenges  are  without  merit.  The  fact  that  the  software 
was  created  by  a  third‐party  is  immaterial  here.  The  software,  as 
explained below, merely aggregates existing public information, and 
so  its  provenance  has  no  bearing  on  the  probable  cause 
determination.  Indeed,  defendant  presents  no  case  law  or  other 
authority  for  his  assertion  that  law  enforcement  was  required  to 
explicitly  state  the  non‐governmental  nature  of  the  software’s 
creator. In any case, the District Court concluded that the affidavit at 
issue  did  adequately  disclose  “the  use  of  third  party  software  to 
identify the IP address of a target computer and to monitor and log 
Internet  and  local  network  traffic  from  that  IP  address.”  Thomas, 
2013 WL 6000484, at *8. 

        In  the  same  vein,  Thomas  provides  no  case  law  or  other 
authority  to  support  his  argument  that  the  Government  was 
required  to  disclose  the  commercial  name  of  the  software  used  to 
uncover  evidence  of  his  crime.  We  have  never  held  that  the 
anonymity  of  a  source  of  information  destroys  the  veracity  of  an 
affidavit,  especially  where  the  source  is  known,  disclosed,  and 
described, with only its name withheld.8 Rather, when the Supreme 
Court, in Illinois v. Gates, 462 U.S. at 238, “reaffirm[ed] the totality‐of‐
the‐circumstances  analysis”  for  probable  cause  determinations,  it 
also  reaffirmed  the  value  of  “anonymous  citizen  informants”  and 
the need for a “common‐sense” approach to assessing the “veracity” 

        8  See, e.g., United States v. Smith, 9 F.3d 1007, 1013 (2d Cir. 1993) (finding 
“it [ ] certainly not fatal” when an affidavit is based on an anonymous 
informant’s statements which the Agent “did not personally witness”).  




                                           12 
and  “basis  of  knowledge”  of  those  informants.  Id.  Requiring  the 
Government  to  name  the  third‐party  software  vendor  in  the 
affidavit—in  addition  to  the  detailed  description  of  the  software—
would run counter to the general reasoning of Illinois v. Gates.  

       Moreover,  just  as  an  informant’s  name  can  be  presented 
anonymously  in  an  affidavit,  see  id.,  so  too  can  a  company’s  name. 
Probable cause determinations can hang solely on the veracity of an 
informant,  but  not  on  that  informant’s  name.  So  too,  the  primary 
relevance  of  automating  third‐party  software  lies  not  in  its  name, 
but  in  its  functionality.9  And  in  this  case,  the  functionality  of  the 
software—and all of the material facts relating to law enforcement’s 
reliance  on  it—were  clearly  described  in  the  affidavit.  Specifically, 
the  affidavit  disclosed  that  law  enforcement  used  automated 
software during the course of this investigation, noted the software’s 
purpose,  and  then  went  into  considerable  detail  as  to  how  the 
software  operated.  No  additional  or  more  specific  information  was 
necessary.  

       Finally, we cannot conclude that any omission here was made 
deliberately  or  with  “reckless  disregard  for  the  truth”  when  it  is 
clear  that  full  disclosure  of  the  relevant  information  would  only 
have  strengthened  the  search  warrant  application.  Rajaratnam,  719 

       9 There may be situations where the Government has reason to believe 
that facts beyond the software’s functionality (e.g., a company’s notorious 
reputation for unreliability) bear on the probable cause analysis. In such a case, 
not disclosing the company’s name in a search warrant affidavit could arguably 
be considered a material omission relevant to probable cause.  




                                        13 
F.3d  at  155.  In  fact,  during  the  proceedings  in  the  District  Court, 
Thomas  conceded  that  if  the  affidavit  had  contained  more  detailed 
information  it  would  have  strengthened,  not  weakened,  the 
Government’s case for probable cause. J.A. 546‐47. 

                            II.     Reliability of CPS 

       Thomas  also  asserts  that  the  affidavit  failed  to  establish  the 
reliability  of  the  CPS  software  at  issue,  drawing  a  parallel  to  the 
drug‐sniffing dog in Florida v. Harris, 133 S. Ct. 1050 (2013).  There, 
the  Supreme  Court  held  that  a  drug‐sniffing  dog’s  satisfactory 
performance  in  a  certification  or  training  program  is  a  sufficient 
basis  to  trust  his  alert  and  thus  establish  probable  cause.  Thomas 
contends  that  no  such  certification  or  testing  was  done  on  the  CPS 
software,  thereby  calling  into  question  the  subsequent  probable 
cause determination generated by law enforcement’s use of CPS. 

       Thomas’ reliability challenge fails for several reasons. First, his 
analogy  to  a  drug‐sniffing  dog  is  inapposite.  Employing  a  drug‐
sniffing  dog  to  establish  probable  cause  involves  numerous  steps, 
each  of  which  is  susceptible  to  error:    (1)  the  training  of  the  dog  to 
identify illicit substances; (2) the dog’s ability to follow its training in 
identifying  a  particular  illicit  substance;  (3)  the  dog  appropriately 
signaling to law enforcement that an illicit substance is present; and 
(4)  a  law  enforcement  agent’s  ability  to  properly  interpret  that 
signal.  Moreover,  any  such  error  along  this  chain  is  not  always 




                                        14 
discernible  to  law  enforcement,  as  dogs  contain  certain  sensory 
abilities that are far superior to those of humans.10  

        By  contrast,  the  CPS  software  merely  automates  the 
aggregation  of  public  information—a  task  that  could  otherwise  be 
performed manually by law enforcement, albeit at a slower and less 
efficient  pace.11  Moreover,  as  the  District  Court  found,  the  CPS 
software is built directly on the source code (i.e., the digital skeleton) 




        10 See, e.g, Florida v. Harris, 133 S. Ct. at 1056 (noting that law enforcement 
may not be able to discern whether a canine actually erred if the dog signaled 
illegality to law enforcement after detecting illegal substances that were well‐
hidden, present in small quantity, or present only in some residual form).   
        11 See Thomas, 2013 WL 6000484, at *6 (“[CPS products] are evidence‐
gathering tools that merely obtain, report, and categorize information regarding 
files that are available for sharing from a particular IP address.  A law 
enforcement officer must then take further steps to determine whether the 
information received supports a conclusion that there is probable cause to 
believe that evidence of child pornography will be found at a particular physical 
address.”); see also United States v. Naylor, No. Crim. A. 2:14‐194, 2015 WL 730078, 
at *4 (S.D. W. Va. Feb. 19, 2015) (“[T]he CPS program works by listening over, 
and performing searches on, Internet networks. In doing so, it attempts to find 
those users offering, or desiring, results associated with child exploitation.”); 
United States v. Dennis, No. 3:13‐cr‐10‐TCB, 2014 WL 1908734, at *2 (N.D. Ga. May 
12, 2014) (“[CPS] collects publicly available information.”); Dodson, 960 F. Supp. 
2d at 692 (“To root out purveyors of child pornography on these P2P networks, 
law enforcement agencies have developed specialized software to troll public 
networks, identify files containing child pornography, locate the users sharing 
these files, and catalog all of this public information. One example of this type of 
software is the Child Protection System (CPS).”).  




                                          15 
of the file‐sharing programs and so, unlike a sniffing dog, the risk of 
error, if any, is drastically reduced.12   

       A  hypothetical  question  is  illuminating—would  the  probable 
cause calculus be different if a police officer witnessed a drug deal or 
if  a  pre‐positioned  CCTV  camera  was  able  to  capture  that  same 
transaction?    Clearly  not.    Similarly,  the  probable  cause  calculus 
should  be  the  same  here,  regardless  of  whether  the  CPS  software 
detected  Thomas’s  sharing  of  child  pornography  by  automatically 
collecting  and  assessing  public  traffic  over  a  P2P  network,  or 
whether  Detective  Eno  witnessed  the  sharing  of  those  same  illicit 
files on a P2P network in real time. 

       In  any  case,  we  discern  no  error—much  less,  clear  error—in 
the  District  Court’s  finding  that  CPS  was  a  reliable  tool  that  could 
serve as the basis of a search warrant affidavit.13 The District Court 
found that there was no evidence “that CPS products report false or 
misleading  information,”  nor  was  there  any  evidence  presented 
demonstrating that CPS was not reliable. Thomas, 2013 WL 6000484, 
at  *6.  Finally,  the  District  Court  also  found  that  there  are  no 



       12 The District Court concluded that, because CPS is based upon the same 
protocol used by the file‐sharing network, it is not clear what, if any, adjustments 
could be made to render the software more reliable. See Thomas, 2013 WL 
6000484, at *6. 
       13  See also, e.g., Naylor, 2015 WL 730078, at *5 (“The CPS software appears 
to be a reliable investigative tool for law enforcement in [child pornography] 
cases.”).  




                                         16 
industry‐accepted  tests  or  methodology  that  could  have  been  used 
to further enhance the reliability of CPS software.14 Id. 

       Based  upon  an  examination  of  the  totality  of  the 
circumstances,  there  existed  sufficient  “indicia  of  reliability”  to 
permit a reasonable person to conclude that probable cause existed 
in  these  circumstances.  Illinois  v.  Gates,  462  U.S  at  233.  Law 
enforcement  verified  and  corroborated  the  information  received 
from  CPS  through  a  hash‐value  analysis,15  and  cogently  made  the 
case  in  their  affidavit  such  that  a  reasonably  prudent  person, 
viewing the evidence “through the lens of common sense . . .  would 
.  .  .  think  that  a  search  would  reveal  contraband  or  evidence  of  a 
crime.” Florida v. Harris, 133 S. Ct. at 1058. 

 

 

 


       14 An affidavit relying upon CPS software was similarly challenged in an 
Ohio child pornography case, Mahan v. Bunting, No. 1:13‐CV‐165, 2014 WL 
1153444 (N.D. Ohio Feb. 3, 2014), report and recommendation adopted as modified, 
2014 WL 1154054 (N.D. Ohio Mar. 20, 2014). The Mahan Court also held that a 
warrant predicated on information obtained from automated P2P software was 
sufficient to establish probable cause. As that court put the point, “[d]efendant 
has not provided us with a single authority, in Ohio or otherwise, that found 
suppression was warranted where law enforcement obtained a search warrant 
based on the use of technology that searches open peer‐to‐peer networks.” 2014 
WL 1153444, at *10. 
       15 See supra n.4 and accompanying text.




                                        17 
                            CONCLUSION 

      We  hold  that  probable  cause  was  sufficiently  established  in 
the  affidavit  at  issue  and  that  Thomas’s  motions  to  suppress  were 
thus properly denied. 

      For  the  reasons  set  forth  above,  we  AFFIRM  the  District 
Court’s March 31, 2014, judgment. 




                                    18